DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 02/04/2022. Claims 17 and 25 were amended. No claims were newly added. Claims 1-16 and 23-24 are canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pre-alignment feature [comprising] a shelf extending outwardly from the lower portion of the cassette receiver” (claims 17 and 25) must be shown or the limitation canceled from the claims.
Specifically, Figs. 19 and 20, which appear to be the only figures in which a “shelf” is mentioned (paras [83], [84], [92] of the specification) illustrate a “cassette receiver 123” (para [83]) and a pre-alignment feature 902 comprising “shelf components 902a, 902b, 902c, 902d [and] 902e” or a pre-alignment “shelf feature 902” (para [92]). 
However, Examiner cannot determine that the drawings show that the shelf of the pre-alignment feature “extends outwardly from the lower portion of the cassette receiver.” Specifically, the shelf feature 902 appears only to extend outwardly from a plane formed by the cassette receiver 123, and not from the cassette receiver 123. See para [83] describing “a shelf having multiple shelf components 902a, 902b, 902c, 902d, 902e extending outward beyond the plane formed by the cassette receiver 123.” (emphasis added).
A “cassette receiver” is understood to be component that partially or fully surrounds the cassette in order to hold, bear or contain the cassette. This interpretation is consistent with Applicant’s specification, which describes a cassette that, once properly aligned and detected, “may be affirmatively received into cassette receiver 123, such as by actuation of left and right rotary clamps 126, 127.” (para [84]). Further, Applicant’s claimed invention recites “clamping the cassette into the cassette receiver…” (claims 18 and 21) and “receiving a periphery of the cassette into the cassette receiver…” (claim 25), further buttressing the aforementioned interpretation.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The subject matter is the newly added limitation of claims 17 and 25 reciting that “the pre-alignment feature comprises a shelf extending outwardly from the lower portion of the cassette receiver, wherein the shelf is configured to support at least a portion of the cassette as the cassette receiver receives the cassette”. 
Examiner’s interpretation of the limitation is described in the drawing objection, above. While it is acknowledged the original specification discloses “a pre-alignment feature along a lower portion under and proximate to the cassette receiver, extending outwardly from the lower portion, and suitable for aligning the surgical cassette to the cassette receiver” (para [16]), this disclosure does not describe “a shelf extending outwardly from the lower portion of the cassette receiver” (indeed, the Applicant structurally distinguishes the lower portion from the cassette receiver by describing the lower portion “under and proximate to the cassette receiver”). 
In order to advance prosecution, the limitation will be given a meaning consistent with the original disclosure, which describes “the pre-alignment feature 902 comprises a shelf having multiple shelf components 902a, 902b, 902c, 902d, 902e extending outward beyond the plane formed by the cassette receiver 123 at the face of the console.” (para [83]).
Accordingly, the limitation will be interpreted such that the pre-alignment feature comprises a shelf extending outwardly from a plane of the cassette receiver at the lower portion of the cassette receiver, wherein the shelf is configured to support a portion of the cassette as the cassette receiver receives the cassette.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 25, the limitation “as the cassette receiver receives the cassette” (within the limitation “the pre-alignment feature comprises a shelf extending outwardly from the lower portion of the cassette receiver, wherein the shelf is configured to support at least a portion of the cassette as the cassette receiver receives the cassette”) is indefinite because it is not known what specific step(s) this limitation covers. Specifically, claims 17 and 25 recite that the method of receiving the cassette requires multiple receiving steps (i.e., receiving a bottom portion of the cassette, then receiving a top portion of the cassette), such that it would not be known what steps, or combination of steps, are covered by the limitation “as the receiver receives the cassette”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thoe (U.S. Pub. 2004/0106915 A1, hereinafter “Thoe”) in view of Briggs et al (U.S. Pub. 2004/0124157 A1, hereinafter “Briggs”).
Regarding claim 17, Thoe discloses a method of receiving a cassette to a console of a phacoemulsification system 10 (Fig. 1), comprising:
receiving a bottom portion of the cassette upon a pre-alignment feature (see Fig. 1, annotated below) adjacent a lower portion of a cassette receiver (see annotated Fig. 1, below, identifying the plane formed by the cassette receiver) and
receiving a top portion of the cassette into an upper portion of the cassette receiver (annotated Fig. 1 has been provided below showing the upper portion of the plane formed by the cassette receiver; the cassette is operatively coupled to the system 10 via a cassette receiving area 127, such that when the cassette is received correctly, that is, “right side up”, the bottom of the cassette is adjacent a lower portion of the plane formed by the cassette receiver and the top of the cassette is adjacent an upper portion of the plane formed by the cassette receiver), 
wherein the pre-alignment feature comprises a shelf extending outwardly from the lower portion of the cassette receiver (see annotated Fig. 1 showing the shelf interpreted to extend outwardly from the plane formed by the lower portion of the cassette receiver), wherein the shelf is configured to support at least a portion of the cassette as the cassette receiver receives the cassette (the “configured to…” limitation is interpreted as having the broader meaning of “suitable for…”, “capable of…” or “having the capacity to…”); it appears that the shelf, by virtue of protruding outwardly from the plane formed by the cassette receiver and being made from the same relatively rigid material as the rest of the console would be capable of at least partially supporting, bearing the weight of, or maintaining the position of at least a portion of the lighter phacoemulsification pump cassette while the cassette is being received).


    PNG
    media_image1.png
    733
    1135
    media_image1.png
    Greyscale


Thoe, Fig. 1 annotated to show the plane formed by the cassette receiver and pre-alignment feature (shelf) extending outwardly from the lower portion of the cassette receiver.

It is noted that while Thoe implicitly discloses the method of receiving a top portion of the cassette into an upper portion of the cassette receiver, Thoe does not appear to disclose the specific method step of receiving the top portion of the cassette into an upper portion of the cassette receiver upon rotation of the top portion of the cassette into the upper portion of the cassette receiver about an axis extending at least partially between, and intersecting contact points between the cassette and the pre-alignment feature.
Briggs discloses a console 1200 (Fig. 22) having a cassette receiving portion, shown in Figs. 22 and 25 to be the space where the cassette 1100 is received, the portion having a lower portion (proximal to assembly 1204/1205) and an upper portion (proximal to pumps 1304/1305). Briggs discloses placing the cassette by first placing the cassette at an angle to the planar surface of the cassette receiving portion, aligning the cassette with pre-alignment features 1208 (Figs. 22, 25) adjacent the lower portion of the cassette receiving portion (para [0207]). The pre-alignment features, referred to as “catches” are interpreted to be shelves as they are platforms that project from the planar surface of the plate 1202.
Briggs further discloses that thereafter, a downward force is applied to the top portion of the cassette (para [0207]), such that the top portion rotates about the rotational axis toward the cassette receiving portion, causing the top portion of the cassette to become aligned into ledge features 1231 to lock the cassette 1100 in place (para [0207]).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Thoe according to the teaching in Briggs, in order to facilitate secure, yet easy, clamping of the cassette into the cassette receiving portion and allow the cassette to resist upward and lateral forces that may occur (see Briggs at paras [0205] and [0207]).
Regarding claim 18, the combination of Thoe and Briggs discloses clamping the cassette into the cassette receiver following an aligned receiving of the bottom portion and an aligned receiving of the top portion (i.e., as explained above, Briggs discloses placing the cassette by first placing the cassette at an angle to the planar surface of the cassette receiving portion, aligning the cassette with pre-alignment features 1208 adjacent the lower portion of the cassette receiving portion, and thereafter, a downward force is applied to the top portion of the cassette (para [0207]), such that the top portion rotates about the rotational axis toward the cassette receiving portion, causing the top portion of the cassette to become aligned with ledge features 1231 to lock the cassette 1100 in place).
Regarding claim 19, it is noted that Thoe does not appear to disclose ejecting the cassette following the said receiving steps, wherein the cassette rests at least partially on the pre-alignment feature following said ejecting.
Briggs discloses that following the receiving steps and use of the cassette, the cassette is removed by opening the clamps 1203 and 1223 and lifting and sliding the tabs 1102 and 1103 of the cassette out of catches 1208 (see Briggs at para [0208]).
Accordingly, immediately after the clamps are opened, and before the cassette is lifted, the cassette rests at least partially on the pre-alignment features 1208.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Thoe according to the teaching in Briggs, in order to easily remove the cassette after the procedure is complete (see Briggs at para [0208]), in order to replace the cassette in anticipation of another procedure.
Regarding claims 20 and 21, it is noted that Thoe does not appear to disclose rejecting the cassette by the cassette receiver if either of the receiving steps is misaligned (best understood to mean that the cassette is misaligned following either of the receiving steps).
However, a skilled artisan would recognize that misaligning the cassette within the cassette receiving portion (e.g., not properly aligning the cassette with the pre-alignment features 1208) would likely result in misaligning the cassette within the ledge features 1231 at the top portion of the cassette receiver. Accordingly, at this stage the rotational clamps 1203 and 1223 would not rotate into the closed position to lock the cassette in place, resulting in rejection of the cassette. Further, regarding claim 21, in the event that the cassette rested on the pre-alignment features without being properly aligned therewith, the rotational clamps 1203 and 1223 also would not rotate into the closed position.
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Thoe according to the teaching in Briggs, resulting in rejecting the cassette when it is misaligned, in order to prevent the cassette from being used if it is not properly seated into the cassette receiver.
Regarding claim 22, the combination of Thoe and Briggs discloses clamping the cassette into the cassette receiver responsively to actuation of at least one alignment detection pin (e.g., rotational clamps 1203 and 1223 are interpreted to be pins that rotate into the closed position to lock the cassette 1100 in place; para [0207]).
Regarding claim 25, Thoe discloses a method of receiving a cassette to a console of a phacoemulsification system 10 (Fig. 1), comprising:
receiving a bottom portion of the cassette adjacent a lower portion of a cassette receiver 29 (see annotated Fig. 1, above, showing the location of the pre-alignment feature as a shelf; Thoe discloses in para [0017] that the cassette “is operatively coupled to the system 10 via cassette receiving area 27 to manage the fluidics of system 10 in the conventional manner”, such that a skilled artisan would recognize that to operatively couple the cassette to the system 10 via the cassette receiving area requires receiving the bottom portion of the cassette near the lower portion of the cassette receiver upon the pre-alignment feature), and
receiving a receiving a periphery of the cassette, i.e., a top periphery of the cassette, into the cassette receiver (i.e., the cassette is operatively coupled to the system 10 via a cassette receiving area illustrated in annotated Fig. 1, above, such that when the cassette is received correctly, that is, “right side up”, the bottom of the cassette is adjacent a lower portion of the receiver and the top periphery of the cassette is adjacent an upper portion of the receiver; in order to ensure the proper operation described above, the receiving is per se “based on an alignment” between the cassette and the cassette receiving portion), wherein the alignment is guided by the pre-alignment feature (i.e., to properly place the cassette for operation, the proper alignment requires that the cassette be within the bounds of the cassette receiving portion including the alignment feature shown in annotated Fig. 1, above),
wherein the pre-alignment feature comprises a shelf extending outwardly from the lower portion of the cassette receiver (see annotated Fig. 1 showing the shelf interpreted to extend outwardly from the plane formed by the lower portion of the cassette receiver), wherein the shelf is configured to support at least a portion of the cassette as the cassette receiver receives the cassette (the “configured to…” limitation is interpreted as having the broader meaning of “suitable for…”, “capable of…” or “having the capacity to…”); it appears that the shelf, by virtue of protruding outwardly from the plane formed by the cassette receiver and being made from the same relatively rigid material as the rest of the console would be capable of at least partially supporting, bearing the weight of, or maintaining the position of at least a portion of the lighter phacoemulsification).
However, it is noted that Thoe does not explicitly disclose the claimed receiving steps of:
the bottom portion of the cassette is received upon a pre-alignment feature adjacent a lower portion of the cassette receiver of the console; and
the periphery of the cassette is received into the cassette receiver based on an alignment between the periphery of the cassette and the cassette receiver, wherein the alignment is guided by the pre-alignment feature, wherein the pre-alignment feature comprises a shelf.
Briggs discloses a console 1200 (Fig. 22) having a cassette receiving portion, shown in Figs. 22 and 25 to be the space where the cassette 1100 is received, the portion having a lower portion (proximal to assembly 1204/1205) and an upper periphery portion (proximal to pumps 1304/1305). Briggs discloses placing the cassette by first placing the cassette at an angle to the planar surface of the cassette receiving portion, aligning the cassette with pre-alignment features 1208 (Figs. 22, 25) adjacent the lower portion of the cassette receiving portion (para [0207]).
Briggs further discloses that thereafter, a downward force is applied to the top portion of the cassette (para [0207]), such that the top portion rotates about the rotational axis toward the cassette receiving portion, causing the upper periphery portion at the top of the cassette to become aligned into ledge features 1231 to lock the cassette 1100 in place (para [0207]). Accordingly, aligning the cassette with the pre-alignment features 1208 allows the upper periphery portion to be able to be aligned with the ledge features 1231. 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Thoe according to the teaching in Briggs, in order to facilitate secure, yet easy, clamping of the cassette into the cassette receiving portion and allow the cassette to resist upward and lateral forces that may occur (see Briggs at paras [0205] and [0207]).

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered, but are not persuasive because the combination of Thoe and Briggs discloses the amended subject matter recited in claims 17 and 25.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/02/2022